                                                                                                                              Case 2:20-cv-00977-JCM-NJK Document 6
                                                                                                                                                                  7 Filed 07/06/20
                                                                                                                                                                          07/07/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         3    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         4    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         5
                                                                                                                              Attorneys for Defendant,
                                                                                                                         6    OneMain Financial Group, LLC
                                                                                                                         7                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         8                                FOR THE DISTRICT OF NEVADA
                                                                                                                         9    KATHERINE WASMUND;                            CASE NO. 2:20-cv-00977-JCM-NJK
                                                                                                                         10                         Plaintiff,
                                                                                                                                                                            STIPULATION AND ORDER TO
                                                                                                                         11   v.                                            EXTEND TIME FOR DEFENDANT
                                                                                                                                                                            ONEMAIN FINANCIAL GROUP, LLC
                                                                                                                         12   ONEMAIN FINANCIAL GROUP, LLC;                 TO RESPOND TO PLAINTIFF’S
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                            COMPLAINT
                                                                                                                         13                         Defendant.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                                 (Second Request)
                                                                                                                         15

                                                                                                                         16
                                                                                                                                     Plaintiff Katherine Wasmund (“Plaintiff”) and Defendant OneMain Financial
                                                                                                                         17
                                                                                                                              Group, LLC (“OneMain”)1 stipulate and agree that OneMain has up to and including
                                                                                                                         18
                                                                                                                              July 27, 2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional
                                                                                                                         19
                                                                                                                              time to investigate Plaintiff’s allegations and for OneMain to prepare a response.
                                                                                                                         20

                                                                                                                         21
                                                                                                                                                             [Continued on following page.]
                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, OneMain is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40281595 v1
                                                                                                                              Case 2:20-cv-00977-JCM-NJK Document 6
                                                                                                                                                                  7 Filed 07/06/20
                                                                                                                                                                          07/07/20 Page 2 of 2



                                                                                                                         1           This is the second request for an extension, and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 6th day of July, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                              KIND LAW
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                          By: /s/ Michael Kind
                                                                                                                              Joel E. Tasca, Esq.                            Michael Kind, Esq.
                                                                                                                         7    Nevada Bar No. 14124                           Nevada Bar No. 13903
                                                                                                                              BALLARD SPAHR LLP                              8860 South Maryland Parkway, Suite 106
                                                                                                                         8    1980 Festival Plaza Drive, Suite 900           Las Vegas, Nevada 89123
                                                                                                                              Las Vegas, Nevada 89135
                                                                                                                         9                                                   Gregory Haines, Esq.
                                                                                                                              Attorneys for Defendant                        Nevada Bar No. 9411
                                                                                                                         10   OneMain Financial Group, LLC                   HAINES & KRIEGER, LLC
                                                                                                                                                                             8985 S. Eastern Avenue, Suite 350
                                                                                                                         11                                                  Henderson, Nevada 89123
                                                                                                                         12                                                  Attorneys for Plaintiff
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                             Katherine Wasmund
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14

                                                                                                                         15

                                                                                                                         16                                          ORDER
                                                                                                                                  NO FURTHER EXTENSIONS
                                                                                                                         17       WILL BE GRANTED.                   IT IS SO ORDERED:
                                                                                                                         18

                                                                                                                         19                                          UNITED STATES MAGISTRATE JUDGE
                                                                                                                         20
                                                                                                                                                                                   July 7, 2020
                                                                                                                                                                     DATED:
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #40281595 v1
